Name: 2008/911/EC: Commission Decision of 21 November 2008 establishing of a list of herbal substances, preparations and combinations thereof for use in traditional herbal medicinal products (notified under document number C(2008) 6933) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  plant product
 Date Published: 2008-12-06

 6.12.2008 EN Official Journal of the European Union L 328/42 COMMISSION DECISION of 21 November 2008 establishing of a list of herbal substances, preparations and combinations thereof for use in traditional herbal medicinal products (notified under document number C(2008) 6933) (Text with EEA relevance) (2008/911/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/83/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to medicinal products for human use (1), and in particular Article 16(f) thereof, Having regard to the opinions of the European Medicines Agency, formulated on 7 September 2007 by the Committee for Herbal Medicinal Products, Whereas: (1) Foeniculum vulgare Miller subsp. vulgare var. vulgare and Foeniculum vulgare Miller subsp. vulgare var. dulce (Miller) Thellung comply with the requirements set out in Directive 2001/83/EC. Foeniculum vulgare Miller subsp. vulgare var. vulgare and Foeniculum vulgare Miller subsp. vulgare var. dulce (Miller) Thellung can be considered as herbal substances, herbal preparations and/or combinations thereof. (2) It is therefore appropriate to establish a list of herbal substances, preparations and combinations thereof for use in traditional herbal medicinal products including the entry of Foeniculum vulgare Miller subsp. vulgare var. vulgare and the entry of Foeniculum vulgare Miller subsp. vulgare var. dulce (Miller) Thellung. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Medicinal Products for Human Use, HAS ADOPTED THIS DECISION: Article 1 A list of herbal substances, preparations and combinations thereof for use in traditional herbal medicinal products is established in Annex I including the entry of Foeniculum vulgare Miller subsp. vulgare var. vulgare and the entry of Foeniculum vulgare Miller subsp. vulgare var. dulce (Miller) Thellung. Article 2 The indications, the specified strengths and the posology, the route of administration and any other information necessary for the safe use as a traditional medicinal product relevant for Foeniculum vulgare Miller subsp. vulgare var. vulgare and Foeniculum vulgare Miller subsp. vulgare var. dulce (Miller) Thellung are set out in Annex II to this decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 November 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 311, 28.11.2001, p. 67. ANNEX I List of herbal substances, preparations and combinations thereof for use in traditional herbal medicinal products established in accordance with Article 16f of Directive 2001/83/EC as amended by Directive 2004/24/EC Foeniculum vulgare Miller subsp. vulgare var. vulgare (bitter fennel fruit) Foeniculum vulgare Miller subsp. vulgare var. dulce (Miller) Thellung (sweet fennel fruit) ANNEX II A. COMMUNITY LIST ENTRY ON FOENICULUM VULGARE MILLER SUBSP. VULGARE VAR. VULGARE, FRUCTUS Scientific name of the plant Foeniculum vulgare Miller subsp. vulgare var. vulgare Botanical family Apiaceae Herbal substance Fennel, bitter Common name in all EU official languages of herbal substance BG (bÃ lgarski): Ã Ã ¾ÃÃ Ã ¸Ã ²Ã ¾ ÃÃ µÃ ·Ã µÃ ½Ã µ, Ã ¿Ã »Ã ¾Ã ´ CS (Ã eÃ ¡tina): Plod fenyklu obecnÃ ©ho pravÃ ©ho DA (dansk): Fennikel, bitter DE (Deutsch): Bitterer Fenchel EL (ellinikÃ ¡): Ã Ã ±Ã Ã ±Ã ¸Ã Ã ÃÃ ¿Ã Ã ¿Ã  ÃÃ ¹Ã ºÃ Ã Ã  EN (English): Bitter fennel, fruit ES (espaÃ ±ol): Hinojo amargo, fruto de ET (eesti keel): MÃ µru apteegitill, vili FI (suomi): Karvasfenkoli, hedelmÃ ¤ FR (franÃ §ais): Fruit de fenouil amer HU (magyar): KeserÃ ±Ã ©deskÃ ¶mÃ ©ny-termÃ ©s IT (italiano): Finocchio amaro (o selvatico), frutto LT (lietuviÃ ³ kalba): KarÃ iÃ ³jÃ ³ pankoliÃ ³ vaisiai LV (latvieÃ ¡u valoda): RÃ «gtÃ  fenheÃ ¼a augÃ ¼i MT (malti): BuÃ ¼bieÃ ¼ morr, frotta NL (nederlands): Venkelvrucht, bitter PL (polski): Owoc kopru wÃ oskiego (odmiana gorzka) PT (portuguÃ ªs): Fruto de funcho amargo RO (romÃ ¢nÃ ): Fruct de fenicul amar SK (slovenÃ ina): FeniklovÃ ½ plod horkÃ ½ SL (slovenÃ ¡Ã ina): Plod grenkega navadnega komarÃ ka SV (svenska): BitterfÃ ¤nkÃ ¥l, frukt IS (Ã ­slenska): Bitur fennel aldin NO (norsk): Fenikkel, bitter Herbal preparation(s) Fennel, bitter, dried comminuted (1) fruit. European Pharmacopoeia monograph reference Foeniculi amari fructus (01/2005:0824). Indication(s) (a) Traditional herbal medicinal product for symptomatic treatment of mild, spasmodic gastro-intestinal complaints including bloating and flatulence. (b) Traditional herbal medicinal product for symptomatic treatment of minor spasm associated with menstrual periods. (c) Traditional herbal medicinal product used as an expectorant in cough associated with cold. The product is a traditional herbal medicinal product for use in specified indications exclusively based upon long-standing use. Type of tradition European, Chinese. Specified strength Please see Specified posology. Specified posology Adults Single dose 1,5 to 2,5 g of (freshly (2)) comminuted fennel fruits with 0,25 l of boiling water (brew for 15 minutes) three times daily as a herbal tea. Adolescents over 12 years of age, indication (a) Adult dose Children between four and 12 years of age, indication (a) Average daily dose 3-5 g of (freshly) comminuted fruits as a herbal tea, in three divided doses, for short-term use in mild transitory symptoms only (less than one week). The use in children under four years of age is not recommended (see section Special warnings and precautions for use). Route of administration Oral use. Duration of use or any restrictions on the duration of use Adults Adolescents over 12 years of age, indication (a) Not to be taken for more than two weeks. Children between four and 12 years of age, indication (a) For short-term use in mild transitory symptoms only (less than one week). If the symptoms persist during the use of the medicinal product, a doctor or a qualified health-care practitioner should be consulted. Any other information necessary for the safe use Contraindications Hypersensitivity to the active substance or to Apiaceae (Umbelliferae) (aniseed, caraway, celery, coriander and dill) or to anethole. Special warnings and precautions for use The use in children under four years of age is not recommended due to the lack of adequate data and a paediatricians advice should be sought. Interactions with other medicinal products and other forms of interaction None reported. Pregnancy and lactation There are no data from the use of fennel fruit in pregnant patients. It is unknown if fennel constituents are excreted in human breast milk. In the absence of sufficient data, the use during pregnancy and lactation is not recommended. Effects on ability to drive and use machines No studies on the effect on the ability to drive and use machines have been performed. Undesirable effects Allergic reactions to fennel, affecting the skin or the respiratory system may occur. The frequency is not known. If other adverse reactions not mentioned above occur, a doctor or a qualified health-care practitioner should be consulted. Overdose No case of overdose has been reported. Pharmaceutical particulars (if necessary) Not applicable. Pharmacological effects or efficacy plausible on the basis of long-standing use and experience (if necessary for the safe use of the product) Not applicable. B. COMMUNITY LIST ENTRY ON FOENICULUM VULGARE MILLER SUBSP. VULGARE VAR. DULCE (MILLER) THELLUNG, FRUCTUS Scientific name of the plant Foeniculum vulgare Miller subsp. vulgare var. dulce (Miller) Thellung Botanical family Apiaceae Herbal substance Fennel, sweet Common name in all EU official languages of herbal substance BG (bÃ lgarski): Ã ¡Ã »Ã °Ã ´Ã ºÃ ¾ ÃÃ µÃ ·Ã µÃ ½Ã µ, Ã ¿Ã »Ã ¾Ã ´ CS (Ã eÃ ¡tina): Plod fenyklu obecnÃ ©ho sladkÃ ©ho DA (dansk): Fennikel, sÃ ¸d DE (Deutsch): SÃ ¼Ã er Fenchel EL (ellinikÃ ¡): Ã Ã ±Ã Ã ±Ã ¸Ã Ã ÃÃ ¿Ã Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  EN (English): Sweet fennel, fruit ES (espaÃ ±ol): Hinojo dulce, fruto de ET (eesti keel): Magus apteegitill, vili FI (suomi): Makea fenkoli, hedelmÃ ¤ FR (franÃ §ais): Fruit de fenouil doux HU (magyar): Ã deskÃ ¶mÃ ©nytermÃ ©s IT (italiano): Finocchio dolce (o romano), frutto LT (lietuviÃ ³ kalba): SaldÃ ¾iÃ ³jÃ ³ pankoliÃ ³ vaisiai LV (latvieÃ ¡u valoda): SaldÃ  fenheÃ ¼a augÃ ¼i MT (malti): BuÃ ¼bieÃ ¼ Ã §elu, frotta NL (nederlands): Venkelvrucht, zoet PL (polski): Owoc kopru wÃ oskiego (odmiana sÃ odka) PT (portuguÃ ªs): Fruto de funcho doce RO (romÃ ¢nÃ ): Fruct de fenicul dulce SK (slovenÃ ina): FeniklovÃ ½ plod sladkÃ ½ SL (slovenÃ ¡Ã ina): Plod sladkega navadnega komarÃ ka SV (svenska): SÃ ¶tfÃ ¤nkÃ ¥l, frukt IS (Ã ­slenska): SÃ ¦t fennel aldin NO (norsk): Fenikkel, sÃ ¸t Herbal preparation(s) Fennel, sweet, dried comminuted (3) or powdered fruit. European Pharmacopoeia monograph reference Foeniculi dulcis fructus (01/2005:0825). Indication(s) (a) Traditional herbal medicinal product for symptomatic treatment of mild, spasmodic gastro-intestinal complaints including bloating and flatulence. (b) Traditional herbal medicinal product for symptomatic treatment of minor spasm associated with menstrual periods. (c) Traditional herbal medicinal product used as an expectorant in cough associated with cold. The product is a traditional herbal medicinal product for use in specified indications exclusively based upon long-standing use. Type of tradition European, Chinese. Specified strength Please see Specified posology. Specified posology Adults Single dose 1,5 to 2,5 g of (freshly (4)) comminuted fennel fruits with 0,25 l of boiling water (brew for 15 minutes) three times daily as a herbal tea. Fennel powder: 400 mg three times a day (with a maximum of 2 g daily). Adolescents over 12 years of age, indication (a) Adult dose Children between four and 12 years of age, indication (a) Average daily dose 3-5 g of (freshly) comminuted fruits as a herbal tea, in three divided doses, for short-term use in mild transitory symptoms only (less than one week). The use in children under four years of age is not recommended (see section Special warnings and precautions for use). Route of administration Oral use. Duration of use or any restrictions on the duration of use Adults Adolescents over 12 years of age, indication (a) Not to be taken for more than two weeks. Children between four and 12 years of age, indication (a) For short-term use in mild transitory symptoms only (less than one week). If the symptoms persist during the use of the medicinal product, a doctor or a qualified health-care practitioner should be consulted. Any other information necessary for the safe use Contraindications Hypersensitivity to the active substance or to Apiaceae (Umbelliferae) (aniseed, caraway, celery, coriander and dill) or to anethole. Special warnings and precautions for use The use in children under four years of age is not recommended due to the lack of adequate data and a paediatricians advice should be sought. Interactions with other medicinal products and other forms of interaction None reported. Pregnancy and lactation There are no data from the use of fennel fruit in pregnant patients. It is unknown if fennel constituents are excreted in human breast milk. In the absence of sufficient data, the use during pregnancy and lactation is not recommended. Effects on ability to drive and use machines No studies on the effect on the ability to drive and use machines have been performed. Undesirable effects Allergic reactions to fennel, affecting the skin or the respiratory system, may occur. The frequency is not known. If other adverse reactions not mentioned above occur, a doctor or a qualified health-care practitioner should be consulted. Overdose No case of overdose has been reported. Pharmaceutical particulars (if necessary) Not applicable. Pharmacological effects or efficacy plausible on the basis of long-standing use and experience (if necessary for the safe use of the product) Not applicable. (1) Comminuted fruit is intended to cover also crushed fruit. (2) For commercial preparation of comminuted fennel fruits the applicant must carry out appropriate stability testing related to the content of essential oil components. (3) Comminuted fruit is intended to cover also crushed fruit. (4) For commercial preparation of comminuted or powdered fennel fruits the applicant must carry out appropriate stability testing related to the content of essential oil components.